Marr, J.
Article 594 Code of Practice evidently contemplates the case where the appeal has been perfected by giving bond, and the citation has been served, for although its language is, “from the moment when the citation of appeal is served,” it is manifest from Art. 581 that the citation cannot be issued until bond has been given. Art. 595 declared if the appellant wishes to withdraw his appeal before he has cited the appellee, he may do so on motion, and may renew his appeal within time. The withdrawal of an appeal presupposes its existence. An appeal is always granted on condition of giving bond, and until the bond is filed there is no appeal. There was no appeal existing and perfected, and therefore no abandonment, and the plaintiff was not precluded from applying within the year for a devolutive appeal. Gibson v. Selby, 2 Ann. 630. Tarleton v. Wofford, 15 Ann. 592, is relied on as establishing a different doctrine, in which the court said the case was not governed by Gibson v. Selby, because there was nothing to shew that the neglect to perfect the first appeal arose on inability to give the bond, and that it was controlled by Collins v. Monticon, 9 Ann. 39. The court was evidently misled. In Gibson v. Selby the court said the inability, or the omission to give the bond did not preclude the party, etc. There was no proof of inability, but merely omission, and the court attached the same importance to the one cause of failure as the other. The result was the bond was not given, and the consequence was the same. In Collins v. Monticon, a suspensive appeal had been granted and the bond was filed the same day. The appeal was not brought up, and nine months after the appellant obtained a devolutive appeal which was dismissed on the ground of abandonment. The difference is apparent. Tarleton v. Wofford is analogous to Gibson v. Selby and should have been decided like it. No citation is necessary when the appeal is by motion. The appeal is perfected by giving *159the bond, and the jurisdiction of the lower court is divested. If therefore the appellant fails to prosecute his appeal, he will be considered as having abandoned it, and no appeal can afterwards be granted him.

Motion to dismiss denied.